Carpenter, J.
Writs of mandamus and the proceedings thereon are regulated by statute. Gen. Statutes, tit. 1, secs. *381372 to 374. “ When the party to whom such writ is directed shall make a return sufficient on the face of it, if it shall he denied by the other party, the court shall inquire into the truth of it, and if the court shall find it to he untrue, may issue a peremptory mandamus, &c., hut if the return shall ho found to be true and sufficient, the court may render judgment in favor of the party complained of to recover his costs against the complainant.”
The return in this case is clearly sufficient on its face. The plaintiff denies the truth of it, and that presents an issue of fact purely.
The material facts, alleged on tlic one hand and denied on the other, are, that no motion was made to the justice court to appeal from the judgment, that no bond with surety was offered, and that no appeal was allowed by the justice. These allegations must he found to be untrue before a peremptory mandamus can legally issue. The writ in fact issued without such a finding. Indeed not one of the essential facts stated above is found to he untrue. The court did not find the issue in favor of the plaintiff, and did not find generally that the return is untrue ; nor is it found specially that an appeal was moved for and allowed and a bond taken. The motion states certain things that were said and done at the time and subsequently, which are unimportant in themselves and only material as they tend to prove the issue; hut the all important fact in the case, the truth or falsity of the return, is left undetermined. It will he noticed that the judgment and formal record entered by the clerk are entirely silent on this subject, so tliat it nowhere appears that the issue was found one way or the other.
Upon the whole case, as thus stated, the defendant asked the court to rule that the plaintiff was not entitled to a mandamus. The court ruled otherwise, and rendered judgment for the plaintiff. This ruling was manifestly erroneous.
This is not a case in which the facts and circumstances attending a tiansaction are stated, the issue found, and the appropriate judgment rendered upon such finding; if it was we could not disturb the judgment. It may be said that the *382court must have found the issue in favor of the plaintiff, or the judgment would not have been rendered. But a finding by implication is not sufficient. It is a rule of pleading that facts must be alleged, and not merely the evidence of facts. Surely the facts found by the court, upon which a judgment is rendered, should be as directly stated, and with equal certainty.
A new trial is advised.
In this opinion the other judges concurred.